310 F.2d 936
KESSLER EXPORT CORPORATION, a domestic corporation,Plaintiff-Appellant,v.RELIANCE INSURANCE COMPANY OF PHILADELPHIA, PA., andAmerican Insurance Company of Newark, N.J.,Defendants-Appellees.
No. 167, Docket 27680.
United States Court of Appeals Second Circuit.
Argued Dec. 7, 1962.Decided Dec. 7, 1962.

Robert Heller, William A. Stetter, Jr., Brooklyn, N.Y., (Setter & Levy, Alan C. Levy, Brooklyn, N.Y., of counsel, for appellant.
Greenhill & Speyer, Simon Greenhill, New York City, (John M. Speyer, New York City, of counsel) for appellee, Reliance Ins. Co.
Abrams & Bleich, Benjamin M. Haber, New York City, for appellee, American Ins. Co.
Before SWAN, FRIENDLY and MARSHALL, Circuit Judges.
PER CURIAM.


1
Judgment affirmed in open court on the opinion below 207 F.Supp. 355.